Per Curiam.

Section 3705.02, Revised Code, provides that the Director of Health shall prescribe and furnish the necessary forms and blanks for obtaining registration of vital statistics. Section 3705.26, Revised Code, as in effect on the date of decedent’s death, provided that the certificate of death shall contain information required by the Bureau of Census and such additional items and information as the Public Health Council by regulation may prescribe. Section 3705.27, Revised Code, provides that the death certificate shall be made and signed by the attending physician or by the coroner. Section 3705.04, Revised Code, provides a method for correcting mistakes in a death certificate.
The coroner acted as required by law by submitting a death certificate containing information required by the Public Health Council. There is no clear legal duty imposed on the coroner to delete information required by statute or to change an opinion expressed by him in the death certificate required by statute.
The burden is on relatrix to show a clear legal right to the writ of mandamus. This she has failed to do.
The judgment of the Court of Appeals is reversed.

Judgment reversed.

Zimmerman, acting C. J., Radcliff, Taft, Matthias, Bell, Herbert and O’Neill, JJ., concur.
Zimmerman, J., sitting in the place and stead of Weygandt, C. J.
Radcliff, J., of the Fourth Appellate District, sitting by designation in the place and stead of Zimmerman, J.